DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a position detection part, a control part, and a work target management part in claims 1-6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claim describes a computer program per se.
Display program claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove et al. (US 20050149231 A1), referred herein as Pretlove in view of Nielsen et al. (US 8271132 B2), referred herein as Nielsen.
Regarding Claim 1, Pretlove teaches a display device (Pretlove Abst: A method and a system for use in connection with programming of an industrial robot; FIG2.12: Display member), comprising:
an augmented reality display part that displays a virtual robot that operates in accordance with a predetermined program together with objects in real space (Pretlove [0011] displaying a view comprising the object and said graphical representation of the robot path projected on the object. This method improves the teaching process by visualizing the robot path in relation to the real object to be processed; [0021] According to a further embodiment of the invention the method comprises simulating the quality of the result of the process based on one or a plurality of predefined quality parameters and the model of the process, generating a graphical representation of the quality of the result of the process; [0024] An augmented reality system merges computer-generated graphics of objects with the user's space in the real world);
a position detection part that detects a position of a work target from the augmented reality display part (Pretlove [0013] According to a further embodiment of the invention, the method comprises obtaining information about the position of a display member in relation to the object and displaying said view in dependence of the position of the display member in relation to the object; [0044] The system comprises a tracking unit 14, which determines the positions and orientations of the way points taught by the operator. The tracking unit allows pose information (3DOF position and 3DOF orientation) to be specified in relation to a fixed object coordinate system; [0045] The system further comprises a point generator 15, which generates a sequence of 
a control part that causes Pretlove [0016] The visualization of the robot path and/or the outcome from the process may either be visualized, while the operator teaches a new robot program, or the robot path and/or the outcome from the process may be visualized as a function of time after the operator has completed the teaching, but before the robot program code is generated and downloaded to the robot controller; [0049] The process result should take into account if paint strokes overlap. If there exits a 3D model of the object, the width of the paint strokes is displayed as it would be on the real object). 
Pretlove does not teach the virtual robot [is] displayed.
However Nielsen discloses an environment map and a robot designator presented to a user, which is analogous to the present patent application. Nielsen teaches the virtual robot [is] displayed (Nielsen 53:22-30: FIGS. 31B, 31C, and 31D also illustrate various icons of robot position and pose 1310B, 1310C, and 1310D, respectively, as the robot traverses along the planned path 1315. Finally, FIGS. 31B, 31C, and 31D also illustrate various images perceived by the camera and depicted in imaging windows 1325A, 1325B, 1325C, and 1325D, respectively, as the robot traverses along the planned path 1315 while the camera autonomously adjusts to point at the imaging target 1320).

Doing so would provide a kernel of basic robot competence and decision making that can be used to bootstrap development across many different applications in the method and device for virtual robot displaying.

Regarding Claim 2, Pretlove in view of Nielsen teaches the display device according to claim 1, and further teaches further comprising: a work target management part that measures a current position of the work target based on the position of the work target detected by the position detection part. (Pretlove [0037] The operator holds the pointing member 1 in his hand and points at the point he wants to include in the path and orientates the pointing member as he wishes the processing tool to be oriented in the point. The operator records a point by activation of an activation member, which generates a recording signal. Upon receiving the recording signal the system stores the point as a waypoint. The pointing member 1 is provided with at least one marker 5, called a pointing marker, attached thereto. The pointing marker 5 is used for determining the position and orientation of the pointing member 1 in relation to the object).

Regarding Claim 3, Pretlove in view of Nielsen teaches the display device according to claim 2, and further teaches wherein the work target management part measures a movement speed of the work target from results of detecting the position at least two times by the position detection part with respect to the work target that can be regarded as the same object, and measures the current position of the work target based on the movement speed (Pretlove [0012] effecting the tool to pass through the specified waypoint at required speed and direction, a robot path has to be generated; [0037] The pointing marker 5 is used for determining the position and orientation of the pointing member 1 in relation to the object. Alternatively, the pointing device may generate positions and orientations in a number of different ways, e.g. with inertial sensors, gyros, magnetic trackers, laser-based tracking systems, and ultrasonic trackers producing positions and orientations of the pointing device in relation to a fixed coordinate system;). 

Regarding Claim 4, Pretlove in view of Nielsen teaches the display device according to claim 2, and further teaches wherein when the current position of the work target measured by the work target management part enters a work range of the virtual robot, the control part causes the virtual robot to operate to perform the work while following the work target based on the current position of the work target (Nielsen 16:51-17:3: A notable aspect of the RIK is that the cognitive conduct level 270 and robot behaviors 250 generally operate from a perception of speed of motion in relationship to objects and obstacles. In other words, rather than being concerned with spatial horizons and the distance away from an object, the cognitive conduct 270 and robot behaviors  Same motivation as Claim 1 applies here.

Regarding Claim 5, Pretlove in view of Nielsen teaches the display device according to claim 1, and further teaches wherein the augmented reality display part is configured to be able to arrange the virtual robot at an arbitrary position (Pretlove [0043] While teaching the robot, the operator records waypoints to be passed through 

Regarding Claim 6, Pretlove in view of Nielsen teaches the display device according to claim 1, and further teaches wherein the augmented reality display part superimposes and displays information indicating that the predetermined work has been accomplished on the work target (Pretlove [0064] A graphical representation is generated of the robot path and/or the result of the process based on the simulation, block 52. As seen in block 54, the received video signal is combined with the generated graphics including registering the generated graphical representation to the image of the object to provide a composed augmented reality image. A view of the combined video signal and graphics is displayed, block 56. The generated graphics shows, for example, whether processing is on or off. The display visualizes the view of the camera combined with the generated graphics; [0069] In one embodiment the system comprises a handheld augmented reality display device. The operator holds the handheld display device, showing the real world combined with overlaid computer-generated graphics. The computer-generated graphics may represent process related information).


Regarding Claim 7, Pretlove in view of Nielsen teaches a display program causing a computer to function as a display device (Pretlove Abst: A method and a system for use in connection with programming of an industrial robot; [0003] a computer readable medium having a program recorded thereon, where the program is to make a computer perform the steps of the method according to the invention when said program is run on the computer; FIG2.12: Display member).
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611